              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD                               CIVIL ACTION

             Plaintiff

      V.


SUSQUEHANNA COUNTY, et al.


             Defendants                   No. 3:17-CV-2183


                                   ORDER

   AND NOW, this ~a;, day of       ~            , 2020, based upon Motion to

Continue Trial Date, the motion is hereby GRANTED. The trial date shall be

movedto         ~ I/7- -~:.2../
           ----A--
               0-----r--+--r- - - L - - - - --         -      -     -



                                                      BY THE COURT:
